United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 12, 2003

                                                          Charles R. Fulbruge III
                            No. 02-51347                          Clerk
                          Summary Calendar


                      CONTINA GRAHAM; ET AL.,

                                    Plaintiffs,

                          CONTINA GRAHAM,

                                    Plaintiff-Appellant,

                               versus

                HIGHLAND MALL JOINT VENTURE; ET AL.,

                                    Defendants,

               LONNIE EDWARDS, Senior Patrol Officer,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-01-CV-305-SC
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, DENNIS, Circuit Judges.

PER CURIAM:*

     Contina Graham filed the instant suit pursuant to 42 U.S.C.

§§ 1982, 1983 and state law to challenge events that occurred while

she was Christmas shopping with her husband.      The trial judge

granted defendant Lonnie Edwards’ FED. R. CIV. P. 50 motion for

judgment as a matter of law as to some of her claims, and a jury

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51347
                                  -2-

returned a verdict for Edwards as to the remainder of her claims.

Graham appeals only the trial judge’s grant of Edwards’ Rule 50

motion concerning Graham’s state-law slander claim.     Graham does

not dispute the trial judge’s finding that she failed to show that

Edwards made a defamatory statement about her.   Rather, she argues

that her evidence was sufficient to show that Edwards slandered her

through his conduct alone.    She further argues that Edwards is not

entitled to privilege or immunity in connection with the actions of

which she complains.

     Judgment as a matter of law is proper when a party has

presented his entire case to a jury and “there is no legally

sufficient evidentiary basis for a reasonable jury to find for that

party on that issue.”   Price v. Marathon Cheese Corp., 119 F.3d

330, 333 (5th Cir. 1997) (internal quotation and citation omitted).

This court reviews a trial court’s “decision to grant judgment as

a matter of law de novo, applying the same legal standard as” that

court.   Id.

     Graham has not shown that Texas law recognizes a cause of

action for slander based on conduct alone.    She thus has not shown

that the trial judge erred in granting Edwards’ motion.     Because

she has not made this showing, there is no need to consider her

contention that Edwards is not entitled to immunity or privilege.

The judgment of the trial court is AFFIRMED.